GIDEON, J.
(concurring). I am aware that neither litigants nor members of tbe bar are much interested in tbe reasons that impel courts to arrive at results in any particular case or group of cases. It is therefore with some reluctance that I essay to put in tbe form of an opinion tbe reasons why I concur in tbe result reached by tbe court in tbe opinion prepared by Mr. Justice FRICK.
I do not agree with tbe reasons given nor with tbe conclusions reached in tbe opinion respecting tbe meaning or intent of tbe Legislature by tbe adoption of tbe much discussed proviso or exception found in Comp. Laws Utah 1917, § 4787.
Three major propositions are involved in the record presented to tbe court in these proceedings: (1) Has tbe Legislature, by a general enactment, power to authorize tbe Public Utilities Commission to investigate contracts made by the utility (power company) with consumers of electrical energy prior to the adoption of tbe Public Utilities Act, and to give tbe commission power to determine whether such contracts are discriminatory or preferential, and, if found to be such, to direct tbe consumer by order to pay additional consideration for such electrical energy? (2) Assuming that tbe Legislature has such powier, has it, in tbe act under consideration, granted such power to tbe commission, or has it not attempted to except such contracts from tbe jurisdiction of tbe commission? (3) Assuming that tbe Legislature has such authority, and assuming further that by tbe provisions *188of the Utilities Act,it has delegated the power to fix rates to be charged by public utilities, does, the effort (if such be the intent) to exempt the contracts existing at the date of the enactment of the act from the control of the commission conflict with the constitutional provision that all laws of a general nature must be uniform in their application?
1. The recent decision of the United States. Supreme Court and the opinion of this court in these cases necessitate an affirmative answer to the first query suggested.
2. The proviso, or exception, found in Comp. Laws Utah 1917, § 4787, so far as material, is as follows:
“Nothing in this title contained shall he construed * * * to prevent the carrying out of contracts for free or reduced rate passenger transportation or other public utility service heretofore made founded upon adequate consideration and lawful when made.”
From the language of the proviso, it appears to be con-elusive that the Legislature intended to withhold existing contracts from the control of the commission. I am assuming always in this discussion that such contracts were founded upon an adequate consideration and lawful when made.
The term “adequate consideration,” when used by courts and text-writers, has a well-understood meaning. It may be said to have an “approved usage” in its application, and should be so construed, unless there is. something in the context of the statute wherein it is found to compel a different construction. Comp. Laws Utah 1917, § 5847; Miles v. Wells, 22 Utah, 55, 61 Pac. 569. A contract founded upon an adequate consideration may be said to be such a contract as courts, recognize as binding upon the parties. I find nothing in the act to necessitate the construction of a legal fiction or the indulgence of an assumption that the Legislature intended something foreign to the usual and customarily accepted meaning of the language used. The language is neither ambiguous nor uncertain. It says “adequate consideration,” not special consideration. It is hardly conceivable that if the Legislature intended any other consideration than that understood by the commonly Accepted meaning of the words used, it would not have employed some apt *189word or pbrase to clearly express that meaning. The discussions leading up to the recent enactment of the laW, which are matters of common knowledge, as well as the almost universal opinion of the legal profession that this and similar contracts were protected by the provisions of the Constitution denying to the Legislature power to pass any laws impairing the obligations of contracts, are at least persuasive that the Legislature intended to exempt such contracts as plaintiff’s from the jurisdiction of the commission. The Senate committee who considered and reported this bill included at least two attorneys of recognized ability and knowledge of the law. It is at least a reasonable inference, in my judgment, that if the members of the committee had in mind any other thought than that conveyed by the ordinarily accepted meaning of the words used, some way would have been suggested to express that meaning. Moreover, to give to the words “adequate consideration” a meaning other than that conveyed by their commonly accepted import, or to make them mean a special consideration, is to render the phrase-meaningless. To illustrate: Let us suppose that the law had been enacted in its present exact language, except that this proviso had been omitted. Then let us assume further that the commission had made an investigation of the plaintiff’s contract and other similar contracts, and had determined that plaintiff’s contract was discriminatory or preferential, and directed the plaintiff to pay for the electrical energy received by it under a schedule prepared by the commission as governing such a consumer. Plaintiff, however, was able to convince the commission that at the date of the contract, or at any other time, it had given to the power company, the utility, a consideration that in value equaled the difference between the rate fixed in the schedule and the rate fixed in the contract. Does any one doubt that under such a state of fact the court Would direct a fulfillment of the contract on the part of the power company without any additional compensation? I think not. In what Way, then, has the proviso, as construed, added to or subtracted anything from the legal 'rights of the parties? It leaves them just where *190they were, and would have been if the proviso had been omitted.
I cannot, therefore, indorse, the conclusion that the Legislature intended by the words “adequate consideration” a special consideration as determined by the commission and the decision of this court.
3. I am convinced, however, that the attempt of the Legislature to exempt existing contracts from the jurisdiction of the commission must be held to be nugatory, because otherwise it wbuld result in preventing the equal operation of a law of a general nature. It is conceded in the argument that the law creating the Public Utilities Commission is comprehensive in its scope and has for its chief purpose the regulation of such industries as are serving the public, and to prevent discrimination or preferences by such industries. That intent is manifest, not only from the known object of the law, but from the express words set forth in section 4789 and other sections of the act. No one will seriously contend that if the Legislature had by express words undertaken to except certain consumers, or a designated class of consumers, from the jurisdiction of the commission, legislation of that sort would have been within its power. After all, is not-that just the effect of the- proviso? Admitting the power of the Legislature to enact a valid law respecting any subject, such admission carries with it the constitutional necessity on the part of the lawmaking body'to make such law uniform in its application and operation. Northern Pac. By. Co. v. North Dakota, 236 U. S. 585, 35 Sup. Ct. 429, 59 L. Ed. 735, L. R. M 1917F, 1148, Ann. Cas. 1916A, 1; Lake Shore & Mich. Southern By. Co. v. Smith, 173 U. S: 684,19 Sup. Ct. 565, 43 L. Ed. 858. In the last case cited the court said:
“The question is presented in this case whether the Legislature of a state, having power to fix maximum rates, * * * has also the right, after having fixed a maximum rate for the transportation of passengers, to still further regulate their affairs and to discriminate and make an exception in favor of certain persons, and give to them a right of transportation for a less sum than the general rate provided hy law. * * *
*191“It does not seem to us that this claim is well founded. We cannot regard this exceptional legislation as the exercise of a lesser right which is included in the greater one to fix by statute maximum rates for railroad companies. The latter is a power to make a general rule applicable in all cases and without discrimination in favor of or against any individual.”
The legislative act creating the Public Utilities Commission, by unambiguous language, gave to the commission plenary power to regulate rates to be charged for services by a public utility. In that regard it is general in its application. If that proviso is to be given the effect such as in my judgment the Legislature intended, it would of necessity conflict with the principle of law announced in the above excerpt from the opinion of the Supreme Court of the United States.